DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in parent Application 15/525,693 has been considered.
The abstract of the disclosure is objected to because phrases that can be implied, such as “The present invention …” (lines 1 and 7), should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is incomplete in that “an intermediate layer” is defined without defining something else that make the intermediate layer being “intermediate”, i.e., in between two other things.
In claim 6, it is not clear as to whether the “support” recited in line 2 refers to the “support points” recited in claim 4. Further, in claim 6, line 2, “the contact surfaces” lacks antecedent basis.
In claims 7-8, the instant claimed “support groove(s)” is indefinite because the corresponding structure shown in the instant drawings are projections instead of grooves.  
In claim 7, the expression “each of the support grooves (9) protruding from the contact surface (8) …” is not clear as to whether the contact surface recited in instant claim 7 refers to the top horizontal part of the sleeper or just the top surface of the top horizontal part. Note that, as shown in Fig. 9 of the instant drawing, groove 9 is protruding from a bottom surface of the top horizontal part of the sleeper instead of from the contact surface (i.e. the top surface) of the top horizontal part of the sleeper.
In claim 7, line 2, “the support grooves” (plural) lacks antecedent basis.
In claim 8, “the support grooves” lacks antecedent basis.
In claim 9, it is not clear as to whether the anchorage walls recited in claim 9 refers the walls or to the outside surfaces of the walls. It appears that the anchorage walls recited in claim 9 refer to the outside surfaces of the walls instead of the walls.
In the instant claims, it appears that in some instances, the contact surface and the anchorage walls appear to refer to just the top surface of the top portion of the sleeper and the outside surfaces of the anchorage walls, respectively, whereas in other instances, it appears that the contact surface and the anchorage walls refer to the corresponding top horizontal parts of the sleeper and the walls of the sleeper. Such inconsistencies are confusing. It is suggested applicant to clearly and properly specify either the top part and the side anchorage walls of the sleeper or the corresponding surfaces thereof where they are appropriate to avoid confusion.
Other claims are also indefinite because they depend from an indefinite base claim.
The above noted problems are not exhaustive. Applicant is suggested to thoroughly check the instant claims for errors and to correct the same.
In the specification, the description of grooves 9 is incorrect in that they are not grooves but rather they appear to be projections. Proper correction is necessary. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-11 and 14-16 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Djerf (US 2011/0155820) in view of Cialone (US 2014/0175185) .
Djerf discloses a railroad sleeper including contact surface 30 for rails, a hollow sector/free portion for core blocks 12, and anchorage walls 26, 28, wherein the contact surface and anchorage walls establish an intermediate layer, i.e., a layer located in between the rails sit on top and core blocks 12, and between the ballast (gravel) outside the anchorage walls and core blocks 12, and wherein the intermediate layer is made of a plastic. Regarding the plastic being a polymeric composition (claim 1) and the composition comprising polypropylene and fiberglass (claim 2), such composition including polypropylene and fiberglass is well known. Consider for example the plastic composition described in Cialone (para [0075]), which may include polypropylene and up to 30% by weight of fiberglass. Therefore, it would have been obvious to one of ordinary skill in the art to alternatively use a well known plastic composition including polypropylene and fiberglass, similar to that taught by Cialone, in the structure of Djerf for constructing the plastic intermediate layer for achieve the expected strength and durability thereof.  As to the instant claimed range of bending modulus being at least 5000 Mpa, the structure of Djerf, as modified, is made of a material similar to that of the present invention and has a configuration that would provide at least the same stiffness as that of the present invention. Therefore, the structure of Djerf, as modified, is considered to have a bending modulus of at least 5000 Mpa, as claimed. On the other hand, it would have been obvious to one of ordinary skill in the art to configure the sleeper of Djerf to achieve a desired stiffness, as claimed, for example by increasing the cross-sectional size, the material thickness, and/or the amount of reinforcing fiberglass material in the material composition, to the levels that would yield a desired stiffness (bending modulus), wherein such task of increasing the structural stiffness (bending modulus) by adjusting one or more of the above indicated factors is merely an obvious matter of routine engineering without requiring an act of invention. The structure of Djerf, as modified, is considered to include the combinations of features recited in instant claims 1-3.
Regarding instant claim 4, consider the bottom protrusions directly below the anchorage walls shown in Fig. 6 of Djerf, wherein such bottom protrusions are considered to provide support points, and wherein the sleeper of Djerf includes a first width between the anchorage wall and a second width between the support points, as claimed.
Regarding instant claim 5, consider the structure of Djerf, wherein contact surface 30 is readable as protruding beyond the anchorage walls, as claimed.
Regarding instant claim 9, consider the anchorage teeth on the outside of the walls of the sleeper of Djerf (see Fig. 6).
Regarding instant claims 10-11, consider the bottom protrusions directly below the anchorage walls shown Fig. 6 of Djerf, wherein such bottom protrusions is considered to provide support points, the sleeper of Djerf includes a first width between the anchorage wall and a second width between the support points, and wherein the first width and the second width are equal, and the support points are readable as either simple support points or double support points, as claimed (see Fig. 6 of Djerf). 
Regarding instant claim 14, consider the structure of Djerf, wherein anchorage walls 26 and 28 are parallel as claimed.
Regarding instant claim 15, consider the structure of Djerf, wherein anchorage walls 26, 28 are orthogonal to contact surface 30 as claimed.
Regarding instant claim 16, contact surface 30 of Djerf is a plane surface as claimed.
Claims 17-19 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Lilienthal (US 5,960,592).
Lilienthal discloses a structure that includes wall panels in the form of hollow constructions including inner and outer polymeric walls. In view of Lilienthal, it would have been obvious to one of ordinary skill in the art to alternatively construct the structure of Djerf with the stop and side walls in the form of hollow constructions including inner and outer walls, similar to that taught by Lilienthal, to achieve expected advantages thereof, such as good strength and lightweight, wherein the hollow structure facilitates easy handling, and can be further reinforced for added strength if desired. The structure of Djerf, as modified, is considered to include the features recited in instant claims 17-19.
Claims 1, 4, 6-8 and 11-13 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 567,632) in view of Pratt (US 982,867).
Adams discloses hollow railroad sleepers (Figs. 5 and 9) each including a top contact surface and anchorage walls together defining a hollow sector and an intermediate layer (i.e. a layer between railroad bed materials to be provided inside and  outside of the sleeper).
Pratt discloses a hollow railroad sleeper including fixation blocks/plates 6 (Fig. 3) located under the top contact surface and opposite to the rails arranged on the top contact surface of the sleeper. In view of Pratt, it would have been obvious to one of ordinary skill in the art to further include fixation blocks/plates, similar to that taught in Pratt, in the structure of Adams for achieving expected advantages thereof, such as to provide strong supports for the rails.
Regarding the instant claimed intermediate player being made from a polymeric composition and comprising a bending module of at least 5000 Mpa, as an obvious matter of routine engineering, it would have been obvious to one of ordinary skill in the art to select a known material among a list of known materials with known material characteristics/advantages, such as a plastic/polymeric material, for constructing the structure of Adams having the thickness and/or the cross-sectional size adjusted to achieve a desired structural stiffness/bending modulus, such as equal or higher than 5000 Mpa, for achieving a desired loading capacity. The structure of Adams, as modified, is considered to include the combination of features of instant claim 1.
Regarding instant claim 4, consider the structures shown in Figs. 5 and 9 of Adams, each of which includes first and second widths corresponding to those recited in the instant claims, wherein the second width is corresponding to the distance associated with support points F of the sleeper.
Regarding instant claim 6, consider Figs. 5 and 9 of Adams, wherein the association between the contact surface, the anchorage walls, and the supports takes place by means of a segment in curve. 
Regarding instant claims 7-8, consider the structures shown in Figs. 5 and 9 of Adams, wherein there are support grooves/projections formed on the inner sides of the contact surface and the anchorage walls.  
Regarding instant claims 11-12, consider the structure shown in Fig. 5 of Adams, wherein support points F protrude into the hollow section, and the first width is equal to the second width.
Regarding instant claims 13, consider Examiner’s Annotated Fig. 5 of Adams shown below, wherein the double support points protrude out of and into the hollow sector as claimed.
 
    PNG
    media_image1.png
    254
    402
    media_image1.png
    Greyscale

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,704,204. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the combinations of features of instant claims 1-14 and 16-19.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,704,204 in view of Pratt (US 982,867). 
Patent claim 1 includes a combination of features recited in instant claim 15, except for the sleeper walls being orthogonal to the sleeper top contact surface. In this regard, consider the hollow sleeper of Pratt (Fig. 4), wherein the side walls are orthogonal to the top contact surface. In view of Pratt, it would have been obvious to one of ordinary skill in the art to configure the sleeper of the patent claim with a configuration similar to that taught by Pratt to achieve expected advantages thereof, such as a simple construction.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin (US 1,881,797) discloses a hollow beam structure including bottom support points having inwardly and outwardly extending flanges. Hall (US 373,656) and Hardy (US 465,263) disclose hollow sleepers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617